Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Previously, independent claim 1 recited “determining, by the user equipment one of the following: that a bit on a second bit position of the DCI is a new data indicator (NDI) in response to the CRC of the DCI being scrambled by the second RNTI; or that the bit on the second bit position of the DCI indicates whether a configuration of a multicast traffic channel changes in a next modification period in response to the CRC of the DCI being scrambled by the first RNTI; or that the DCI is used to schedule a physical downlink shared channel (PDSCH) carrying a multicast traffic channel in response to the CRC of the DCI being scrambled by the first RNTI; or that the DCI is used to schedule a user equipment-specific (UE-specific) PDSCH in response to the CRC of the DCI being scrambled by the second RNTI.”  Presently, claim 1 is amended to remove the limitations “that the DCI is used to schedule a physical downlink shared channel (PDSCH) carrying a multicast traffic channel in response to the CRC of the DCI being scrambled by the first RNTI; or that the DCI is used to schedule a user equipment-specific (UE-specific) PDSCH in response to the CRC of the DCI being scrambled by the second RNTI”.  Independent claim 6 has been amended in a similar fashion.
Park et al. (US 2019/0045488) teaches “that the DCI is used to schedule a physical downlink shared channel (PDSCH) carrying a multicast traffic channel in response to the CRC of the DCI being scrambled by the first RNTI; or that the DCI is used to schedule a user equipment-specific (UE-specific) PDSCH in response to the CRC of the DCI being scrambled by the second RNTI.” (See pages 4-5 of the Office Action dated May 12, 2021).  Nothing in Park teaches or suggests “determining, by the user 
Papasakellariou et al. (US 2013/0195041) discloses general concepts relating to scrambling the DCI with different RNTIs to convey information relating to the format of the DCI (See pages 2-3 of the Office Action dated May 12, 2021).  However, Papasakellariou also does not teach “determining, by the user equipment one of the following: that a bit on a second bit position of the DCI is a new data indicator (NDI) in response to the CRC of the DCI being scrambled by the second RNTI; or that the bit on the second bit position of the DCI indicates whether a configuration of a multicast traffic channel changes in a next modification period in response to the CRC of the DCI being scrambled by the first RNTI.”
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, claims 1 and 6 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478